Case: 17-50268   Document: 00514208268   Page: 1   Date Filed: 10/24/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals

                               No. 17-50268
                                                                       Fifth Circuit

                                                                     FILED
                            Conference Calendar               October 24, 2017

UNITED STATES OF AMERICA,                                       Lyle W. Cayce
                                                                     Clerk
                                         Plaintiff-Appellee

v.

AURELIO OLMEDO MONTES,

                                         Defendant-Appellant

Cons. w/ No. 17-50269

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

AURELIO OLMEDO-MONTES, also known as Lelo Montes, also known as
Juan Monteroz-Montez, also known as Adrian Montez, also known as Adrian
Montes, also known as Adrian Montes-McCrary, also known as Aurelio
Olemedo Montes, also known as Lelo Montez, also known as Lelo Olmedo-
Montes,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 1:17-CR-121-1
                            USDC No. 1:17-CR-4-1
     Case: 17-50268      Document: 00514208268         Page: 2    Date Filed: 10/24/2017


                                     No. 17-50268
                                   c/w No. 17-50269
Before KING, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Aurelio Olmedo
Montes has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Olmedo Montes has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeals present no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2